



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue. These sections of
the
    Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community. 2005, c. 32, s.
    15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25,
    ss. 22,48; 2015, c. 13, s. 18.

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. P.P., 2021 ONCA 388

DATE: 20210603

DOCKET: C68949

Simmons, Gillese and Huscroft
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.P.

Appellant

Jill
    Gamble, for the appellant

Jerry
    Brienza, for the respondent

Heard
    and released orally: May 27, 2021 by video conference

On appeal
    from the conviction entered on October 29, 2019 by Justice Julia A. Morneau
    of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Following a judge alone trial, the appellant was
    convicted of one count of sexual touching and one count of invitation to sexual
    touching. The complainant was 28 years old at the time of trial. He testified
    that the appellant abused him when he was between six and ten years old, most
    likely when he was around age seven. The appellant is the complainants uncle. The
    appellant was 42 years old at the time of trial.

[2]

The appellant testified at trial and denied the
    complainants allegations. On appeal, the appellant challenges the trial
    judges finding that his testimony was not credible and that the complainants
    testimony was both credible and reliable. We do not accept the appellants
    submissions.

[3]

The trial judges findings of credibility are
    entitled to significant deference on appeal. In this case, the trial judge amply
    explained why she rejected the appellants evidence. The trial judge neither
    misapprehended the appellants evidence nor did she submit it to greater
    scrutiny than that which she gave to the complainants evidence.

[4]

On our review of the record, the trial judges finding
    that the appellants evidence concerning whether he cared for the complainant shifted
    over time is supported by the record. Moreover, the trial judge accepted, as
    she was entitled to do, the complainants mothers evidence, that it was common
    that the complainant was left in the appellants care.

[5]

The main issue at trial concerning the
    complainants evidence was reliability. The trial judge carefully reviewed the
    complainants evidence and found it reliable. She was alive to the concerns
    raised by the appellants counsel regarding the complainants memory and
    explained why she could safely rely on his account of specific incidents. We
    see no basis on which to interfere. The appeal is therefore dismissed.

Janet
    Simmons J.A.

E.E.
    Gillese J.A.

Grant
    Huscroft J.A.


